Citation Nr: 1338500	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-27 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound of the right elbow prior to June 21, 2011 and in excess of 20 percent from June 21, 2011.

2.  Entitlement to an initial compensable rating for limitation of right elbow extension from June 21, 2011. 

3.  Whether the combined evaluation for the Veteran's service-connected disabilities has been properly calculated.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.  He is a recipient of the Purple Heart.

The matters initially came before the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinet part, granted service connection and assigned a 10 percent rating for residuals of a gunshot wound to the right elbow.  The evaluation was assigned based on x-ray evidence of arthritis and limitation of motion of the right elbow.

In May 2011, the Board remanded the claim for additional development.  It is noted that the title page incorrectly stated the issue as entitlement to an initial rating in excess of 20 percent for residuals of a gunshot wound to the right elbow; however, at that time the rating was only 10 percent.  The current title page has been corrected accordingly.  The case has been returned to the Board for appellate review.

In an April 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher, 20 percent rating for residuals of a gunshot wound of the right elbow effective June 21, 2011.  The 20 percent evaluation was assigned based on limitation of right elbow pronation/supination.  A separate, noncompensable rating was granted for right elbow extension effective June 21, 2011.  As higher ratings for this disability are assignable and the Veteran is presumed to seek the maximum available benefit, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran is in receipt of a 20 percent evaluation for right forearm hypesthesia, which was granted in a December 2007 rating decision effective January 22, 2007.  The Veteran filed a notice of disagreement (NOD) with the effective date assigned.  In February 2010, the AOJ granted an earlier effective date of May 23, 2005, which was a full grant of the benefits requested by the Veteran.  See December 2007 statement.  Therefore, this issue is no longer on appeal.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

I.  Disability Ratings - Right Elbow 

The Veteran contends that his service-connected residuals of a gunshot wound of the right elbow warrant higher disability ratings.  For the reasons outlined below, the Board finds that another VA examination is needed.  While this case is in remand status, any outstanding treatment records should also be obtained.

In May 2011, the Board remanded the claim so that a VA examination could be conducted to assess the residuals of the gunshot wound to the Veteran's right elbow.  Specifically, the Board directed the examiner to identify the muscle groups affected and assess whether the residuals were best characterized as mild, moderate, moderately severe, or severe.  

A VA examination was conducted in June 2011.  The examiner performed range of motion testing for the right elbow and discussed functional impairment; however, the clinician did not identify the muscle groups affected or characterize the severity of the muscle injury.  Although the examiner stated that there was "no significant muscle impact," it is unclear from the examiner's statement whether there was any muscle impairment.  If so, the examiner should have characterized the severity as mild, moderate, moderately severe, or severe.  If not, the examiner should have stated specifically that there is no muscle impairment.  Because the examination did not adequately address the Board's remand instructions, another VA examination is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that another VA examination was conducted in April 2013; however, that examination also did not address the Board's remand instructions.  Furthermore, the examination report contains an internal inconsistency.  The Disability Benefits Questionnaire (DBQ) that was completed by the examiner indicates the right elbow extension ended at 0 or any degree of hyperextension (no limitation of extension).  In addition, the examiner also noted that the Veteran was unable to fully extend the right elbow and that extension ended at 105 degrees.  Given this inconsistency and the fact that extension was only limited to 25 degrees at the prior VA examination in June 2011, the Board finds that clarification and another VA examination is needed.

II.  Combined Evaluation

As noted above, in an April 2012 rating decision, the AOJ assigned a higher, 20 percent rating for residuals of a gunshot wound of the right elbow based on limitation of pronation/supination and assigned a separate noncompensable rating for limitation of right elbow extension.  In a September 2012 statement, the Veteran continued to disagree with the ratings assigned for the disability on appeal.  In addition, he also disagreed with the combined evaluation for all his service-connected disabilities.  The Board interprets this statement as a NOD.  The United States Court of Appeals for Veterans Claims (Court) has held that an unprocessed NOD should be remanded, not referred, to the AOJ for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Any outstanding, pertinent private and/or VA treatment records should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  All attempts to procure such records must be documented in the file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development outlined in Item (1) is completed, schedule the Veteran for appropriate examinations to determine the current nature and severity of his service-connected residuals of a gunshot wound to the right elbow.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with the examinations.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

A.  Muscle Examination

The examiner should describe in detail all current manifestations associated with the Veteran's right elbow disability, including whether there is any impairment to muscle group V or muscle group VI, or any other affected muscle group.  If there is no impairment to any muscle group, this should be specifically noted.

If there is any impairment to a muscle group, to specifically include muscle groups V and VI, the examiner should indicate whether the residuals are best characterized as mild, moderate, moderately severe, or severe.  The examiner should describe in detail the rationale for the assigned degree of severity. 

B.  Orthopedic Examination

The examiner should specifically describe the degree of disability present in the Veteran's right elbow, including range of motion testing of the right forearm/elbow (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner shall also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right elbow.  If pain on motion is observed, the examiner shall indicate the point at which pain begins.  In addition, it shall be indicated whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner shall express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner shall also note the presence (including degree) of any favorable, intermediate, or unfavorable ankylosis; flail joint; marked cubitus varus or cubitus valgus deformity; ununited fracture of the head of the radius; false flail joint; malunion or nonunion of the radius or ulna; or impairment of supination and pronation. 

The examiner shall also indicate the effect the right elbow disability has, if any, on the Veteran's current level of occupational impairment. 

Any and all opinions must be accompanied by a complete rationale.

3.  Then readjudicate the claims and issue a Statement of the Case addressing whether the combined evaluation for the Veteran's service-connected disabilities has been properly calculated.  The Veteran should be advised of the need to file a substantive appeal if he wishes to complete his appeal of this issue.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.

4.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

